NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                       File Name: 08a0206n.06
                        Filed: April 18, 2008

                              No. 07-5251

                    UNITED STATES COURT OF APPEALS
                         FOR THE SIXTH CIRCUIT


UNITED STATES,                          )
                                        )
     Plaintiff-Appellee,                )   On Appeal from the
                                        )   United States District
v.                                      )   Court for the Middle
                                        )   District of Tennessee
ANTON LAMONT THOMPSON,                  )
                                        )
     Defendant -Appellant.              )



Before:     BOGGS, Chief Judge; ROGERS, Circuit Judge; and SHADUR,
            Senior District Judge.*

     SHADUR, Senior District Judge:     Anton Lamont Thompson

(“Thompson”) appeals the district court’s finding, made at his

sentencing hearing, that the United States had established by a

preponderance of the evidence that he was previously convicted of

two state crimes.    Because the district court did not commit

clear error in making that finding, we affirm Thompson’s

sentence.

                        I.   Factual Background

     On December 8, 2006 Thompson pleaded guilty to one count of

attempted bank robbery and one count of armed bank robbery.      When


*
  The Honorable Milton I. Shadur, United States District Judge for
the Northern District of Illinois, sitting by designation.
the United States Probation Office prepared a Presentence

Investigation Report, it calculated the sentencing range under

the advisory Sentencing Guidelines (“Guidelines”) as 92 to 115

months.

     As always, that calculation was predicated in part on

Thompson’s criminal history.   It treated him as having amassed 10

criminal history points, thus putting him into Criminal History

Category V.    One of those 10 points was based on two prior North

Carolina misdemeanor convictions--one for carrying a concealed

weapon and one for breaking and entering--both stemming from a

single incident that occurred on December 20, 1996.

     In a written presentence memorandum Thompson objected to

that calculation because, he maintained, the United States had

failed to present sufficient proof of the two misdemeanor

convictions.   Without those convictions, Thompson explained, he

would have 9 rather than 10 criminal history points, placing him

in Criminal History Category IV and reducing the Guidelines range

to 77 to 96 months.

     At Thompson’s February 22, 2007 sentencing hearing the

United States was unable to produce a copy of the judgment

reflecting the two North Carolina convictions.   For his part

Thompson’s attorney explained that his own investigation into the

matter came up empty, telling the district court that “there was

no judgment” confirming the prior convictions.


                                  2
     In lieu of a judgment covering those convictions, the United

States submitted three other supporting documents:

          1.   a two-page computer printout, certified by the

     Deputy Clerk of the Superior Court of Mecklenburg County,

     North Carolina, showing that Thompson had pleaded guilty to

     the two misdemeanor charges and had been sentenced to 12

     months’ probation for the breaking and entering offense;

          2.   an uncertified copy of a grand jury indictment

     charging Thompson with carrying a concealed weapon; and

          3.   an uncertified copy of a plea transcript (a

     standardized form used to document the plea agreement

     between Thompson and the district attorney) signed by

     Thompson, the district attorney and the presiding state

     court judge.

     At his sentencing hearing Thompson again argued that those

documents did not suffice to support a finding that he had twice

been convicted in North Carolina.    But the district court

disagreed, finding that the “certified copy of an electronic

record that reflects the conviction,” as well as the uncertified

copy of the plea transcript, “together are reliable evidence that

there was a conviction.”   Thompson was then given concurrent

sentences of 92 months’ imprisonment and three years’ supervised

release on the two federal counts.    After sentencing he filed a

timely notice of appeal.


                                 3
                        II.    Standard of Review

     We review a district court’s factual findings at sentencing

for clear error (United States v. Katzopoulos, 437 F.3d 569, 574

(6th Cir. 2006)).   Such findings are “clearly erroneous only

when, despite some evidence to support the finding, we are left

with the definite and firm conviction that a mistake has been

committed, based on a review of the record as a whole” (United

States v. Raleigh, 278 F.3d 563, 566 (6th Cir. 2002)).

                    III.      Absence of Clear Error

     At sentencing the United States bears the burden of proving

by a preponderance of the evidence any factors used to support a

sentencing enhancement (United States v. Gibson, 985 F.2d 860,

866 (6th Cir. 1993)).      As we said in United States v. Warwick,

149 Fed. Appx. 464, 467 (6th Cir. 2005), citing United States v.

Unger, 915 F.3d 759, 760 (1st Cir. 1990):

     Similarly, the Government bears the burden of proving
     the existence of prior convictions used to determine
     the defendant’s criminal-history category under the
     Guidelines.

     On appeal Thompson challenges the district court’s

conclusion that the United States met that burden, advancing the

same arguments he had made below.        But those arguments fail here,

just as they did at the district court level.

     We do not write on a clean slate in that respect.       We have

twice affirmed sentences that--like Thompson’s--were based in

part on criminal histories that the United States established not

                                     4
by producing actual judgments but by proffering other reliable

documents that supported the fact of prior convictions (United

States v. Crowell, 493 F.3d 744, 748-49 (6th Cir. 2007); United

States v. Sanders, 470 F.3d 616, 623-24 (6th Cir. 2006)).   And

other circuits have done the same (see, e.g., United States v.

Simpson, 94 F.3d 1373, 1381 (10th Cir. 1996); United States v.

Colletti, 984 F.2d 1339, 1345 (3rd Cir. 1992); Unger, 915 F.2d at

761; and United States v. Dyer, 186 Fed. Appx. 866, 868 (11th

Cir. 2006)(per curiam)).

      As in Crowell and Sanders, here the United States did not

produce a copy of the judgment stemming from Thompson’s North

Carolina convictions.   But just as in those cases, it did produce

documents (the computer printout and the plea agreement) that the

district court reasonably relied upon in making its factual

finding.   Those documents are substantively no different from the

documents relied upon by the district courts in Crowell and

Sanders.   Indeed, given the Sanders discussion (470 F.3d at 624)

of Shepard v. United States, 544 U.S. 13, 16 (2005) and the types

of documents that Shepard allows a sentencing judge to consider

in making factual determinations as to prior convictions, the

district court here could properly have considered even the third

document produced by the United States--the indictment.

      As for the two documents that the district court did rely

on:


                                 5
           1.   As to the plea agreement, nothing in our case law

     supports Thompson’s argument that a document must be

     certified for it to be deemed reliable.

           2.   As to the two-page computer printout showing

     Thompson’s North Carolina guilty plea, his challenge to its

     reliability is trumped by the document’s having been

     certified by the deputy clerk of North Carolina’s Superior

     Court of Mecklenburg County.

     Indeed, there is a special irony in Thompson’s having argued

in one breath that the district court is somehow obligated to

consider only certified documents, when in the next breath he

casts vague unsubstantiated aspersions on the one certified

document in the lot (accord, United States v. Chacon-Sanchez, 16

Fed. Appx. 749, 750 (9th Cir. 2001), explaining that appellant

cannot “challenge[] the reliability of the computerized search in

only a vague way, merely asserting that the search is not always

accurate” without producing “evidence to substantiate this

claim”).

     Finally, Thompson maintains that the district court should

have placed more weight on his attorney’s assertion at sentencing

that “there was no judgment” reflecting the prior state

convictions.    But just such a barebones denial sought to be made

in Crowell was not enough to stand up to the weight of the other

evidence that was presented to the district court there, and that


                                  6
we found adequate (493 F.3d at 748-49)--even where the defendant

there had tried to corroborate his assertion with a computer-

generated document from the clerk of court indicating that

Crowell had no juvenile record.         Thompson’s purely oral denial,

lacking even the type of paper submission that we found

inadequate in Crowell, cannot dictate a different result here.

                            IV.   Conclusion

     Given the evidence presented at Thompson’s sentencing

hearing as to his prior North Carolina convictions, the district

court did not commit any clear error in finding that the United

States had established those convictions by a preponderance of

the evidence and in sentencing Thompson accordingly.        Thompson’s

objection to the existence of those convictions and to the United

States’s failure to produce a copy of the judgment do not lead us

to a contrary conclusion.    Thompson’s sentence is therefore

affirmed.

     AFFIRMED.




                                    7